 

CPS TECHNOLOGIES CORPORATION

AMENDED AND RESTATED

2009 STOCK INCENTIVE PLAN

1.                  Purpose

The purpose of this Amended and Restated 2009 Stock Incentive Plan (the “Plan”)
of CPS Technologies Corporation, a Delaware corporation (the “Company”), is to
advance the interests of the Company’s stockholders by enhancing the Company’s
ability to attract, retain and motivate persons who are expected to make
important contributions to the Company and by providing such persons with equity
ownership opportunities and performance-based incentives that are intended to
better align the interests of such persons with those of the Company’s
stockholders.  Except where the context otherwise requires, the term “Company”
shall include any of the Company’s present or future parent or subsidiary
corporations as defined in Sections 424(e) or (f) of the Internal Revenue Code
of 1986, as amended, and any regulations thereunder (the “Code”).

2.                  Eligibility

Subject to the terms and conditions of the Plan, all of the Company’s employees,
officers, and directors are eligible to be granted options (incentive and
non-statutory), stock appreciation rights (“SARs”), restricted stock, restricted
stock units and other stock-based awards (each, an “Award”) under the Plan. 
Consultants and advisors to the Company (as such terms are defined and
interpreted for purposes of Form S-8 (or any successor form)) are also eligible
to be granted Awards. Each person who is granted an Award under the Plan is
deemed a “Participant.”

3.                  Administration and Delegation

(a)                Administration by Board of Directors.  The Plan will be
administered by the Board of Directors of the Company (the “Board”).  The Board
shall have authority to grant Awards and to adopt, amend and repeal such
administrative rules, guidelines and practices relating to the Plan as it shall
deem advisable.  The Board may construe and interpret the terms of the Plan and
any Award agreements entered into under the Plan.  The Board may correct any
defect, supply any omission or reconcile any inconsistency in the Plan or any
Award in the manner and to the extent it shall deem expedient to carry the Plan
into effect and it shall be the sole and final judge of such expediency.  All
decisions by the Board shall be made in the Board’s sole discretion and shall be
final and binding on all persons having or claiming any interest in the Plan or
in any Award.

(b)               Appointment of Committees.  To the extent permitted by
applicable law, the Board may delegate any or all of its powers under the Plan
to one or more committees or subcommittees of the Board (a “Committee”).  All
references in the Plan to the “Board” shall mean the Board or a Committee of the
Board or the officers referred to in Section 3(c) to the extent that the Board’s
powers or authority under the Plan have been delegated to such Committee or
officers.

(c)                Delegation to Officers.  To the extent permitted by
applicable law, the Board may delegate to one or more officers of the Company
the power to grant Options and other Awards that constitute rights under
Delaware law (subject to any limitations under the Plan) to employees or
officers of the Company or any of its present or future subsidiary corporations
and to exercise such other powers under the Plan as the Board may determine,
provided that the Board shall fix the terms of the Awards to be granted by such
officers (including the exercise price of the Awards, which may include a
formula by which the exercise price will be determined) and the maximum number
of shares subject to such Awards that the officers may grant; provided further,
however, that no officer shall be authorized to grant Awards to any “executive
officer” of the Company (as defined by Rule 3b-7 under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)) or to any “officer” of the Company
(as defined by Rule 16a-1 under the Exchange Act).  The Board may not delegate
authority under this Section 3(c) to grant restricted stock, unless Delaware law
then permits such delegation.

4.                  Stock Available for Awards

(a)                Number of Shares; Share Counting.

(1)               Authorized Number of Shares.  Subject to adjustment under
Section 9, Awards may be made under the Plan for up to 3,000,000 shares of
common stock, $0.01 par value per share, of the Company (the “Common Stock”). 
Shares issued under the Plan may consist in whole or in part of authorized but
unissued shares or treasury shares.

(2)               Share Counting.  For purposes of counting the number of shares
available for the grant of Awards under the Plan (i) all shares of Common Stock
covered by independent SARs shall be counted against the number of shares
available for the grant of Awards; provided, however, that independent SARs that
may be settled only in cash shall not be so counted; (ii) if any Award (A)
expires or is terminated, surrendered or canceled without having been fully
exercised or is forfeited in whole or in part (including as the result of shares
of Common Stock subject to such Award being repurchased by the Company at the
original issuance price pursuant to a contractual repurchase right) or (B)
results in any Common Stock not being issued (including as a result of an
independent SAR that was settleable either in cash or in stock actually being
settled in cash), the unused Common Stock covered by such Award shall again be
available for the grant of Awards; provided, however, in the case of independent
SARs, that the full number of shares subject to any stock-settled SAR shall be
counted against the shares available under the Plan in proportion to the portion
of the SAR actually exercised regardless of the number of shares actually used
to settle such SAR upon exercise; (iii) shares of Common Stock delivered (either
by actual delivery, attestation, or net exercise) to the Company by a
Participant to (A) purchase shares of Common Stock upon the exercise of an Award
or (B) satisfy tax withholding obligations (including shares retained from the
Award creating the tax obligation) shall not be added back to the number of
shares available for the future grant of Awards; and (iv) shares of Common Stock
repurchased by the Company on the open market using the proceeds from the
exercise of an Award shall not increase the number of shares available for
future grant of Awards.

(b)               Substitute Awards.  In connection with a merger or
consolidation of an entity with the Company or the acquisition by the Company of
property or stock of an entity, the Board may grant Awards in substitution for
any options or other stock or stock-based awards granted by such entity or an
affiliate thereof.  Substitute Awards may be granted on such terms as the Board
deems appropriate in the circumstances, notwithstanding any limitations on
Awards contained in the Plan.  Substitute Awards shall not count against the
overall share limit set forth in Section 4(a)(1).

5.                  Stock Options

(a)                General.  Subject to the terms and conditions of the Plan,
the Board may grant incentive stock options and nonstatutory stock options to
purchase Common Stock (each, an “Option”) and determine the number of shares of
Common Stock to be covered by each Option, the exercise price of each Option,
and the conditions and limitations applicable to the exercise of each Option,
including conditions relating to applicable federal or state securities laws, as
it considers necessary or advisable.  The Board shall designate Options as
either incentive stock options or nonstatutory stock options.  An option that is
intended to be an incentive stock option and which meets the requirements of
Section 422 of the Code shall be designated an “Incentive Stock Option” or
“ISO”, which ISOs may only be granted to employees of the Company and its
subsidiaries.  An Option that is not intended to be an incentive stock option as
defined in Section 422 of the Code or otherwise that does not qualify as an
incentive stock option shall be designated a “Nonstatutory Stock Option” or
“NSO.”  Any Option or portion thereof that does not qualify as an ISO shall be,
and shall be treated as, an NSO.

(b)               Exercise Price.  The Board shall establish the exercise price
of each Option and specify the exercise price in the applicable option
agreement.  The exercise price shall be not less than 100% of the Fair Market
Value (as defined below) on the date the Option is granted; provided that if the
Board approves the grant of an Option with an exercise price to be determined on
a future date, the exercise price shall be not less than 100% of the Fair Market
Value on such future date.  If any Participant to whom an Incentive Stock Option
is to be granted under the Plan is, at the time of the grant of such Incentive
Stock Option, the owner of stock possessing more than ten percent (10%) of the
total combined voting power of all classes of stock of the Company (after taking
into account the attribution of stock ownership rules of Section 424(d) of the
Code), then the Option exercise price per share subject to such ISO shall not be
less than one hundred ten percent (110%) of the Fair Market Value of a share of
Common Stock at the time of grant.

(c)                Duration of Options.  Each Option shall be exercisable at
such times and subject to such terms and conditions as the Board may specify in
the applicable option agreement; provided, however, that no Option will be
granted with a term in excess of, or be exercisable after, 10 years following
the date of grant and provided, further, that no Option shall be exercisable
later than the fifth anniversary date of its date of grant for an ISO granted to
a Participant who at the time of such grant owns stock possessing more than ten
percent (10%) or more of the total combined voting power of all classes of stock
of the Company.

(d)               Exercise of Options.  Options may be exercised by delivery to
the Company of a written notice of exercise signed by the proper person or by
any other form of notice (including electronic notice) approved by the Company,
together with payment in full as specified in Section 5(e) for the number of
shares for which the Option is exercised.  Shares of Common Stock subject to the
Option will be delivered by the Company as soon as practicable following
exercise.

(e)                Payment Upon Exercise.  Common Stock purchased upon the
exercise of an Option granted under the Plan shall be paid for as follows:

(1)               in cash or by check, payable to the order of the Company;

(2)               except as may otherwise be provided in the applicable option
agreement, by (i) delivery of an irrevocable and unconditional undertaking by a
creditworthy broker to deliver promptly to the Company sufficient funds to pay
the exercise price and any required tax withholding or (ii) delivery by the
Participant to the Company of a copy of irrevocable and unconditional
instructions to a creditworthy broker to deliver promptly to the Company cash or
a check sufficient to pay the exercise price and any required tax withholding;

(3)               to the extent provided for in the applicable option agreement
or approved by the Board, in its sole discretion, by delivery (either by actual
delivery or attestation) of shares of Common Stock owned by the Participant
valued at their Fair Market Value (as defined below), provided (i) such method
of payment is then permitted under applicable law, (ii) such Common Stock, if
acquired directly from the Company, was owned by the Participant for such
minimum period of time, if any, as may be established by the Board in its
discretion and (iii) such Common Stock is not subject to any repurchase,
forfeiture, unfulfilled vesting or other similar requirements;

(4)               to the extent provided for in the applicable Option agreement
or approved by the Board in its sole discretion, by delivery of a notice of “net
exercise” to the Company, as a result of which the Participant would receive the
number of shares of Common Stock underlying the Option so exercised reduced by
the number of shares of Common Stock equal to the aggregate exercise price of
the Option divided by the Fair Market Value on the date of exercise;

(5)               to the extent permitted by applicable law and provided for in
the applicable Option agreement or approved by the Board, in its sole
discretion, by payment of such other lawful consideration as the Board may
determine; or

(6)               by any combination of the above permitted forms of payment.

(f)                Fair Market Value.  “Fair Market Value” of a share of Common
Stock for purposes of the Plan will be determined as follows:

(1)        if the Common Stock trades on a national securities exchange, the
closing sale price (for the primary trading session) on the date of grant; or

(2)        if the Common Stock does not trade on any such exchange, the average
of the closing bid and asked prices as reported by an authorized OTCBB market
data vendor as listed on the OTCBB website (otcbb.com) on the date of grant; or

(3)        if the Common Stock is not publicly traded, the Board will determine
the Fair Market Value for purposes of the Plan using any measure of value it
determines to be appropriate (including, as it considers appropriate, relying on
appraisals) in a manner consistent with the valuation principles under Code
Section 409A, except as the Board or Committee may expressly determine
otherwise.

For any date that is not a trading day, the Fair Market Value of a share of
Common Stock for such date will be determined by using the closing sale price or
average of the bid and asked prices, as appropriate, for the immediately
preceding trading day and with the timing in the formulas above adjusted
accordingly.  The Board can substitute a particular time of day or other measure
of “closing sale price” or “bid and asked prices” if appropriate because of
exchange or market procedures or can, in its sole discretion, use weighted
averages either on a daily basis or such longer period as complies with Code
Section 409A.

The Board has sole discretion to determine the Fair Market Value for purposes of
this Plan, and all Awards are conditioned on the participants’ agreement that
the Board’s determination is conclusive and binding even though others might
make a different determination.

(g)        Termination of Employment or Consulting Arrangement. Subject to
subsection (h) below with respect to ISOs, each option agreement shall set forth
the extent to which the Participant shall have the right to exercise the Option
following termination of the Participant’s employment or consulting arrangement
with the Company.  Such provisions shall be determined in the sole discretion of
the Board, shall be included in the option agreement entered into with each
Participant, need not be uniform among all Options issued pursuant to this
Section 5, and may reflect distinctions based on the reasons for termination of
employment.

(h)        Special Provisions for ISOs.  The following provisions shall apply
with respect to the grant of Incentive Stock Options to employees:

(1)        For as long as the Code shall so provide, Options granted to any
Participant under the Plan which are intended to constitute Incentive Stock
Options shall not constitute Incentive Stock Options to the extent that such
Options, in the aggregate, become exercisable for the first time in any one (1)
calendar year for shares of Common Stock with an aggregate Fair Market Value
(determined as of the respective date or dates of grant) of more than $100,000
(or such other maximum limit imposed from time to time under Code Section 422),
but rather Options in excess of such limit shall be treated as NSOs.  In such an
event, the determination of which Options shall remain ISOs and which shall be
treated as NSOs shall be based on the order in which such Options were granted. 
All other terms and conditions of such Options that are deemed to be NSOs shall
remain unchanged.

(2)        No Incentive Stock Option may be exercised unless, at the time of
such exercise, the Participant is, and has been continuously since the date of
grant of his or her Option, an employee of the Company, except that:

(i)         an Incentive Stock Option may be exercised within the period of
three (3) months after the date the Participant ceases to be an employee of the
Company (or within such lesser period as may be specified in the applicable
Award agreement) if and only to the extent that the Incentive Stock Option was
exercisable at the date of employment termination, provided that the option
agreement with respect to such Option may designate a longer exercise period,
and any exercise after such three-month period shall be treated as the exercise
of a NSO under the Plan;

(ii)        if the Participant dies while an employee of the Company, or within
three (3) months after the Participant ceases to be an employee, the Incentive
Stock Option may be exercised by the person to whom it is transferred by will or
the laws of descent and distribution within the period of one year after the
date of death (or within such lesser period as may be specified in the
applicable option agreement) if and only to the extent that the ISO was
exercisable at the date of death; and

(iii)       if the Participant becomes disabled (within the meaning of
Section 22(e)(3) or any successor section of the Code) while an employee of the
Company, the Incentive Stock Option may be exercised within the period of one
(1) year after the date the Participant ceases to be an employee because of such
disability (or within such lesser period as may be specified in the applicable
option agreement) if and only to the extent that the ISO was exercisable at the
date of employment termination.

6.                  Stock Appreciation Rights

(a)                General.  The Board may grant Awards consisting of SARs
entitling the holder, upon exercise, to receive an amount of Common Stock or
cash or a combination thereof (such form to be determined by the Board)
determined by reference to appreciation, from and after the date of grant, in
the Fair Market Value of a share of Common Stock over the measurement price
established pursuant to Section 6(c).  The date as of which such appreciation is
determined shall be the exercise date. 

(b)               Grants.  SARs may be granted in tandem with, or independently
of, Options granted under the Plan.

(1)               Tandem Awards.  When SARs are expressly granted in tandem with
Options, (i) the SAR will be exercisable only at such time or times, and to the
extent, that the related Option is exercisable (except to the extent designated
by the Board in connection with a Reorganization Event) and will be exercisable
in accordance with the procedure required for exercise of the related Option;
(ii) the SAR will terminate and no longer be exercisable upon the termination or
exercise of the related Option, except to the extent designated by the Board in
connection with a Reorganization Event and except that a SAR granted with
respect to less than the full number of shares covered by an Option will not be
reduced until the number of shares as to which the related Option has been
exercised or has terminated exceeds the number of shares not covered by the SAR;
(iii) the Option will terminate and no longer be exercisable upon the exercise
of the related SAR; and (iv) the SAR will be transferable only with the related
Option.

(2)               Independent SARs.  A SAR not expressly granted in tandem with
an Option will become exercisable at such time or times, and on such conditions,
as the Board may specify in the SAR Award.

(c)                Measurement Price.  The Board shall establish the measurement
price of each SAR and specify it in the applicable SAR agreement.  The
measurement price shall not be less than 100% of the Fair Market Value on the
date the SAR is granted; provided that if the Board approves the grant of a SAR
with a measurement price to be determined on a future date, the measurement
price shall be not less than 100% of the Fair Market Value on such future date.

(d)               Duration of SARs.  Each SAR shall be exercisable at such times
and subject to such terms and conditions as the Board may specify in the
applicable SAR agreement; provided, however, that no SAR will be granted with a
term in excess of 10 years.

(e)                Exercise of SARs.  SARs may be exercised by delivery to the
Company of a written notice of exercise signed by the proper person or by any
other form of notice (including electronic notice) approved by the Company,
together with any other documents required by the Board.

7.                  Restricted Stock; Restricted Stock Units

(a)                General.  The Board may grant Awards entitling recipients to
acquire shares of Common Stock (“Restricted Stock”), subject to the right of the
Company to repurchase all or part of such shares at their issue price or other
stated or formula price (or to require forfeiture of such shares if issued at no
cost) from the recipient in the event that conditions specified by the Board in
the applicable Award are not satisfied prior to the end of the applicable
restriction period or periods established by the Board for such Award.  Instead
of granting Awards for Restricted Stock, the Board may grant Awards entitling
the recipient to receive shares of Common Stock or cash to be delivered at the
time such Award vests (“Restricted Stock Units”) (Restricted Stock and
Restricted Stock Units are each referred to herein as a “Restricted Stock
Award”).

(b)               Terms and Conditions for All Restricted Stock Awards.  The
Board shall determine the terms and conditions of a Restricted Stock Award,
including the conditions for vesting and repurchase (or forfeiture) and the
issue price, if any. 

(c)                Additional Provisions Relating to Restricted Stock. 

(1)               Dividends.  Participants holding shares of Restricted Stock
will be entitled to all ordinary cash dividends paid with respect to such
shares, unless otherwise provided by the Board.  Unless otherwise provided by
the Board, if any dividends or distributions are paid in shares, or consist of a
dividend or distribution to holders of Common Stock other than an ordinary cash
dividend, the shares, cash or other property will be subject to the same
restrictions on transferability and forfeitability as the shares of Restricted
Stock with respect to which they were paid.  Each dividend payment will be made
no later than the end of the calendar year in which the dividends are paid to
shareholders of that class of stock or, if later, the 15th day of the third
month following the date the dividends are paid to shareholders of that class of
stock. 

(2)               Stock Certificates.  The Company may require that any stock
certificates issued in respect of shares of Restricted Stock shall be deposited
in escrow by the Participant, together with a stock power endorsed in blank,
with the Company (or its designee).  At the expiration of the applicable
restriction periods, the Company (or such designee) shall deliver the
certificates no longer subject to such restrictions to the Participant or if the
Participant has died, to the beneficiary designated, in a manner determined by
the Board, by a Participant to receive amounts due or exercise rights of the
Participant in the event of the Participant’s death (the “Designated
Beneficiary”).  In the absence of an effective designation by a Participant,
“Designated Beneficiary” shall mean the Participant’s estate.

(d)               Additional Provisions Relating to Restricted Stock Units.

(1)               Settlement.  Upon the vesting of and/or lapsing of any other
restrictions (i.e., settlement) with respect to each Restricted Stock Unit, the
Participant shall be entitled to receive from the Company one share of Common
Stock or an amount of cash equal to the Fair Market Value of one share of Common
Stock, as provided in the applicable Award agreement.  The Board may, in its
discretion, provide that settlement of Restricted Stock Units shall be deferred,
on a mandatory basis or at the election of the Participant in a manner that
complies with Code Section 409A.

(2)               Voting Rights.  A Participant shall have no voting rights with
respect to any Restricted Stock Units.

(3)               Dividend Equivalents.  To the extent provided by the Board, in
its sole discretion, a grant of Restricted Stock Units may provide Participants
with the right to receive an amount equal to any dividends or other
distributions declared and paid on an equal number of outstanding shares of
Common Stock (“Dividend Equivalents”).  Dividend Equivalents may be paid
currently or credited to an account for the Participants, may be settled in cash
and/or shares of Common Stock and may be subject to the same restrictions on
transfer and forfeitability as the Restricted Stock Units with respect to which
paid, as determined by the Board in its sole discretion, subject in each case to
such terms and conditions as the Board shall establish, in each case to be set
forth in the applicable Award agreement.

8.                  Other Stock-Based Awards

(a)                General.  Other Awards of shares of Common Stock, and other
Awards that are valued in whole or in part by reference to, or are otherwise
based on, shares of Common Stock or other property, may be granted hereunder to
Participants (“Other Stock-Based-Awards”), including without limitation Awards
entitling recipients to receive shares of Common Stock to be delivered in the
future.  Such Other Stock-Based Awards shall also be available as a form of
payment in the settlement of other Awards granted under the Plan or as payment
in lieu of compensation to which a Participant is otherwise entitled.  Other
Stock-Based Awards may be paid in shares of Common Stock or cash, as the Board
shall determine.

(b)               Terms and Conditions.  Subject to the provisions of the Plan,
the Board shall determine the terms and conditions of each Other Stock-Based
Award, including any purchase price applicable thereto. 

9.                  Adjustments for Changes in Common Stock and Certain Other
Events

(a)                Changes in Capitalization.  In the event of any stock split,
reverse stock split, stock dividend, recapitalization, combination of shares,
reclassification of shares, spin-off or other similar change in capitalization
or event, or any dividend or distribution to holders of Common Stock other than
an ordinary cash dividend, (i) the number and class of securities available
under the Plan, (ii) share counting rules set forth in Sections 4(a), (iii) the
number and class of securities and exercise price per share of each outstanding
Option, (iv) the share- and per-share provisions and the measurement price of
each SAR, (v) the number of shares subject to and the repurchase price per share
subject to each outstanding Restricted Stock Award and (vi) the share- and
per-share-related provisions and the purchase price, if any, of each outstanding
Other Stock-Based Award, shall be equitably adjusted by the Company (or
substituted Awards may be made, if applicable) in the manner determined by the
Board.  Without limiting the generality of the foregoing, in the event the
Company effects a split of the Common Stock by means of a stock dividend and the
exercise price of and the number of shares subject to an outstanding Option are
adjusted as of the date of the distribution of the dividend (rather than as of
the record date for such dividend), then an optionee who exercises an Option
between the record date and the distribution date for such stock dividend shall
be entitled to receive, on the distribution date, the stock dividend with
respect to the shares of Common Stock acquired upon such Option exercise,
notwithstanding the fact that such shares were not outstanding as of the close
of business on the record date for such stock dividend. 

(b)               Reorganization Events.

(1)               Definition.  A “Reorganization Event” shall mean:  (a) any
merger or consolidation of the Company with or into another entity as a result
of which all of the Common Stock of the Company is converted into or exchanged
for the right to receive cash, securities or other property or is cancelled, (b)
any transfer or disposition of all of the Common Stock of the Company for cash,
securities or other property pursuant to a share exchange or other transaction
or (c) any liquidation or dissolution of the Company. 

(2)               Consequences of a Reorganization Event on Awards Other than
Restricted Stock Awards.  In connection with a Reorganization Event, the Board
may take any one or more of the following actions as to all or any (or any
portion of) outstanding Awards other than Restricted Stock Awards on such terms
as the Board determines:  (i) provide that Awards shall be assumed, or
substantially equivalent Awards shall be substituted, by the acquiring or
succeeding corporation (or an affiliate thereof), (ii) upon written notice to a
Participant, provide that the Participant’s unexercised Awards will terminate
immediately prior to the consummation of such Reorganization Event unless
exercised by the Participant within a specified period following the date of
such notice, (iii) provide that outstanding Awards shall become exercisable,
realizable, or deliverable, or restrictions applicable to an Award shall lapse,
in whole or in part prior to or upon such Reorganization Event, (iv) in the
event of a Reorganization Event under the terms of which holders of Common Stock
will receive upon consummation thereof a cash payment for each share surrendered
in the Reorganization Event (the “Acquisition Price”), make or provide for a
cash payment to a Participant equal to the excess, if any, of  (A) the
Acquisition Price times the number of shares of Common Stock subject to the
Participant’s Awards (to the extent the exercise price does not exceed the
Acquisition Price) over (B) the aggregate exercise price of all such outstanding
Awards and any applicable tax withholdings, in exchange for the termination of
such Awards, (v) provide that, in connection with a liquidation or dissolution
of the Company, Awards shall convert into the right to receive liquidation
proceeds (if applicable, net of the exercise price thereof and any applicable
tax withholdings) and (vi) any combination of the foregoing.  In taking any of
the actions permitted under this Section 9(b), the Board shall not be obligated
by the Plan to treat all Awards, all Awards held by a Participant, or all Awards
of the same type, identically.

For purposes of clause (i) above, an Option shall be considered assumed if,
following consummation of the Reorganization Event, the Option confers the right
to purchase, for each share of Common Stock subject to the Option immediately
prior to the consummation of the Reorganization Event, the consideration
(whether cash, securities or other property) received as a result of the
Reorganization Event by holders of Common Stock for each share of Common Stock
held immediately prior to the consummation of the Reorganization Event (and if
holders were offered a choice of consideration, the type of consideration chosen
by the holders of a majority of the outstanding shares of Common Stock);
provided, however, that if the consideration received as a result of the
Reorganization Event is not solely common stock of the acquiring or succeeding
corporation (or an affiliate thereof), the Company may, with the consent of the
acquiring or succeeding corporation, provide for the consideration to be
received upon the exercise of Options to consist solely of common stock of the
acquiring or succeeding corporation (or an affiliate thereof) equivalent in
value (as determined by the Board) to the per share consideration received by
holders of outstanding shares of Common Stock as a result of the Reorganization
Event.

(3)               Consequences of a Reorganization Event on Restricted Stock
Awards.  Upon the occurrence of a Reorganization Event other than a liquidation
or dissolution of the Company, the repurchase and other rights of the Company
under each outstanding Restricted Stock Award shall inure to the benefit of the
Company’s successor and shall, unless the Board determines otherwise, apply to
the cash, securities or other property which the Common Stock was converted into
or exchanged for pursuant to such Reorganization Event in the same manner and to
the same extent as they applied to the Common Stock subject to such Restricted
Stock Award; provided, however, that the Board may provide for termination or
deemed satisfaction of such repurchase or other rights under the instrument
evidencing any Restricted Stock Award or any other agreement between a
Participant and the Company, either initially or by amendment.  Upon the
occurrence of a Reorganization Event involving the liquidation or dissolution of
the Company, except to the extent specifically provided to the contrary in the
instrument evidencing any Restricted Stock Award or any other agreement between
a Participant and the Company, all restrictions and conditions on all Restricted
Stock Awards then outstanding shall automatically be deemed terminated or
satisfied.

10.              General Provisions Applicable to Awards

(a)                Transferability of Awards. 

(1)               Awards shall not be sold, assigned, transferred, pledged or
otherwise encumbered by the person to whom they are granted, either voluntarily
or by operation of law, except by will or the laws of descent and distribution
or pursuant to a qualified domestic relations order, and, during the life of the
Participant, shall be exercisable only by the Participant; provided, however,
that the Board may permit or provide in an Award for the gratuitous transfer of
the Award by the Participant to or for the benefit of any immediate family
member, family trust or other entity established for the benefit of the
Participant and/or an immediate family member thereof if, with respect to such
proposed transferee, the Company would be eligible to use a Form S-8 for the
registration of the sale of the Common Stock subject to such Award under the
Securities Act of 1933, as amended; provided, further, that the Company shall
not be required to recognize any such transfer until such time as the
Participant and such permitted transferee shall, as a condition to such
transfer, deliver to the Company a written instrument in form and substance
satisfactory to the Company confirming that such transferee shall be bound by
all of the terms and conditions of the Award.  References to a Participant, to
the extent relevant in the context, shall include references to authorized
transferees.

(2)               Notwithstanding anything contained in subsection (1) above to
the contrary, no ISO granted under the Plan may be sold, transferred, pledged,
assigned or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution.  Further, all ISOs granted to a Participant
under the Plan shall be exercisable during his or her lifetime only by such
Participant or the Participant’s legal representative (to the extent permitted
under Section 422 of the Code).

(b)               Documentation.  Each Award shall be evidenced in such form
(written, electronic or otherwise) as the Board shall determine.  Each Award may
contain terms and conditions in addition to those set forth in the Plan. Each
Award agreement relating to the grant of Options shall specify whether the
Option is intended to be an ISO within the meaning of Section 422 of the Code,
or an NSO whose grant is not intended to fall under the provisions of Section
422 of the Code.  In the event of a conflict between any Option Award agreement
and the Plan, the Plan shall control, and in no event shall the Board have the
power to grant an Option or execute an Option Award agreement that is contrary
to the provisions of the Plan.

(c)                Board Discretion.  Except as otherwise provided by the Plan,
each Award may be made alone or in addition or in relation to any other Award. 
The terms of each Award need not be identical, and the Board need not treat
Participants uniformly. 

(d)               Termination of Status.  The Board shall determine the effect
on an Award of the disability, death, termination or other cessation of
employment, authorized leave of absence or other change in the employment or
other status of a Participant and the extent to which, and the period during
which, the Participant, or the Participant’s legal representative, conservator,
guardian or Designated Beneficiary, may exercise rights under the Award.

(e)                Withholding.  The Participant must satisfy all applicable
federal, state, and local or other income and employment tax withholding
obligations before the Company will deliver stock certificates or otherwise
recognize ownership of Common Stock under an Award.  The Company may decide to
satisfy the withholding obligations through additional withholding on salary or
wages.  If the Company elects not to or cannot withhold from other compensation,
the Participant must pay the Company the full amount, if any, required for
withholding or have a broker tender to the Company cash equal to the withholding
obligations.  Payment of withholding obligations is due before the Company will
issue any shares on exercise or release from forfeiture of an Award or, if the
Company so requires, at the same time as payment of the exercise price unless
the Company determines otherwise.  If provided for in an Award or approved by
the Board in its sole discretion, a Participant may satisfy such tax obligations
in whole or in part by delivery (either by actual delivery or attestation) of
shares of Common Stock, including shares retained from the Award creating the
tax obligation, valued at their Fair Market Value; provided, however, except as
otherwise provided by the Board, that the total tax withholding where stock is
being used to satisfy such tax obligations cannot exceed the Company’s minimum
statutory withholding obligations (based on minimum statutory withholding rates
for federal and state tax purposes, including payroll taxes, that are applicable
to such supplemental taxable income).  Shares used to satisfy tax withholding
requirements cannot be subject to any repurchase, forfeiture, unfulfilled
vesting or other similar requirements.

(f)                Amendment of Award.  The Board may amend, modify or terminate
any outstanding Award, including but not limited to, substituting therefor
another Award of the same or a different type and changing the date of exercise
or realization.  The Participant’s consent to such action shall be required
unless (i) the Board determines that the action, taking into account any related
action, would not materially and adversely affect the Participant’s rights under
the Plan or (ii) the change is permitted under Section 9 hereof.

(g)               Conditions on Delivery of Stock.  The Company will not be
obligated to deliver any shares of Common Stock pursuant to the Plan or to
remove restrictions from shares previously delivered under the Plan until (i)
all conditions of the Award have been met or removed to the satisfaction of the
Company, (ii) in the opinion of the Company’s counsel, all other legal matters
in connection with the issuance and delivery of such shares have been satisfied,
including any applicable securities laws and any applicable stock exchange or
stock market rules and regulations, and (iii) the Participant has executed and
delivered to the Company such representations or agreements as the Company may
consider appropriate to satisfy the requirements of any applicable laws, rules
or regulations.

(h)               Acceleration.  The Board may at any time provide that any
Award shall become immediately exercisable in full or in part, free of some or
all restrictions or conditions, or otherwise realizable in full or in part, as
the case may be.

11.              Miscellaneous

(a)                No Right To Employment or Other Status.  No person shall have
any claim or right to be granted an Award, and the grant of an Award shall not
be construed as giving a Participant the right to continued employment or any
other relationship with the Company.  The Company expressly reserves the right
at any time to dismiss or otherwise terminate its relationship with a
Participant free from any liability or claim under the Plan, except as expressly
provided in the applicable Award.

(b)               No Rights As Stockholder.  Subject to the provisions of the
applicable Award, no Participant or Designated Beneficiary shall have any rights
as a stockholder with respect to any shares of Common Stock to be distributed
with respect to an Award until becoming the record holder of such shares.

(c)                Effective Date and Term of Plan.  The Plan shall become
effective on the date the Plan is approved by the Company’s Board of Directors
(the “Effective Date”).  No Awards shall be granted under the Plan after the
expiration of 10 years from the Effective Date, but Awards previously granted
may extend beyond that date.

(d)               Amendment of Plan.  The Board may amend, suspend or terminate
the Plan or any portion thereof at any time provided that to the extent required
by Section 162(m), no Award granted to a Participant that is intended to comply
with Section 162(m) after the date of such amendment shall become exercisable,
realizable or vested, as applicable to such Award, unless and until the
Company’s stockholders approve such amendment if required by Section 162(m)
(including the vote required under Section 162(m)).  Unless otherwise specified
in the amendment, any amendment to the Plan adopted in accordance with this
Section 12(d) shall apply to, and be binding on the holders of, all Awards
outstanding under the Plan at the time the amendment is adopted, provided the
Board determines that such amendment does not materially and adversely affect
the rights of Participants under the Plan.

(e)                Authorization of Sub-Plans.  The Board may from time to time
establish one or more sub-plans under the Plan for purposes of satisfying
applicable securities or tax laws of various jurisdictions.  The Board shall
establish such sub-plans by adopting supplements to the Plan containing (i) such
limitations on the Board’s discretion under the Plan as the Board deems
necessary or desirable or (ii) such additional terms and conditions not
otherwise inconsistent with the Plan as the Board shall deem necessary or
desirable.  All supplements adopted by the Board shall be deemed to be part of
the Plan, but each supplement shall apply only to Participants within the
affected jurisdiction and the Company shall not be required to provide copies of
any supplement to Participants in any jurisdiction which is not the subject of
such supplement.

(f)                Non U.S. Employees. Awards may be granted to Participants who
are non-U.S. citizens or residents employed outside the United States, or both,
on such terms and conditions different from those applicable to Awards to
Participants employed in the United States as may, in the judgment of the Board,
be necessary or desirable in order to recognize differences in local law or tax
policy. The Board also may impose conditions on the exercise or vesting of
Awards in order to minimize the Board’s obligation with respect to tax
equalization for Participants on assignments outside their home country. The
Board may approve such supplements to or amendments, restatements or alternative
versions of the Plan as it may consider necessary or appropriate for such
purposes, without thereby affecting the terms of this Plan as in effect for any
other purpose, and the Secretary or other appropriate officer of the Company may
certify any such document as having been approved and adopted in the same manner
as this Plan.

(g)               Compliance with Section 409A of the Code. Except as provided
in individual Award agreements initially or by amendment, if and to the extent
any portion of any payment, compensation or other benefit provided to a
Participant in connection with his or her employment termination is determined
to constitute “nonqualified deferred compensation” within the meaning of Section
409A of the Code and the Participant is a specified employee as defined in
Section 409A(a)(2)(B)(i) of the Code, as determined by the Company in accordance
with its procedures, by which determination the Participant (through accepting
the Award) agrees that he or she is bound, such portion of the payment,
compensation or other benefit shall not be paid before the day that is six
months plus one day after the date of “separation from service” (as determined
under Code Section 409A) (the “New Payment Date”), except as Code Section 409A
may then permit.  The aggregate of any payments that otherwise would have been
paid to the Participant during the period between the date of separation from
service and the New Payment Date shall be paid to the Participant in a lump sum
on such New Payment Date, and any remaining payments will be paid on their
original schedule.

The Company makes no representations or warranty and shall have no liability to
the Participant or any other person if any provisions of or payments,
compensation or other benefits under the Plan are determined to constitute
nonqualified deferred compensation subject to Code Section 409A but do not
satisfy the conditions of that section.

(h)               Limitations on Liability.  Notwithstanding any other
provisions of the Plan, no individual acting as a director, officer, other
employee, or agent of the Company will be liable to any Participant, former
Participant, spouse, beneficiary, or any other person for any claim, loss,
liability, or expense incurred in connection with the Plan, nor will such
individual be personally liable with respect to the Plan because of any contract
or other instrument he or she executes in his or her capacity as a director,
officer, other employee,  or agent of the Company.  The Company will indemnify
and hold harmless each director, officer, other employee, or agent of the
Company to whom any duty or power relating to the administration or
interpretation of the Plan has been or will be delegated, against any cost or
expense (including attorneys’ fees) or liability (including any sum paid in
settlement of a claim with the Board’s approval) arising out of any act or
omission to act concerning this Plan unless arising out of such person’s own
fraud or bad faith.

(i)                 Governing Law.  The provisions of the Plan and all Awards
made hereunder shall be governed by and interpreted in accordance with the laws
of the State of Delaware, excluding choice-of-law principles of the law of such
state that would require the application of the laws of a jurisdiction other
than such state.

 

 